Citation Nr: 0516914	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  01-04 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for service-connected 
intrastromal corneal foreign body of the left eye status post 
shell fragment wound.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from July 1965 
to June 1969, and from November 1969 to November 1971.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2001, a statement of the 
case was issued in May 2001, and a substantive appeal was 
received in May 2001.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002).  

The veteran initially requested a Board hearing, however, he 
cancelled his request in an April 2005 correspondence.  

During the appeal, the veteran argued that his arteriolar 
sclerosis of the eye related to his poor vision was caused by 
hypertension that began in-service or was due to his service-
connected tinnitus.  The veteran also argued that his 
hemolytic anemia and glucose 6-phosphate dehydrogenase 
deficiency caused or aggravated his arteriolar sclerosis.  It 
therefore appears the veteran may be attempting to raise new 
claims of service connection for hypertension and for 
arteriolar sclerosis, to include both direct and secondary 
theories of service connection.  This matter is hereby 
referred to the RO for clarification and any necessary 
action.      


FINDING OF FACT

The veteran's service-connected intrastromal corneal foreign 
body of the left eye status post shell fragment wound is 
manifested by scars without any other residuals and without 
active pathology; the loss of visual acuity in the left eye 
has been medically attributed to a nonservice-connected 
medical disorder.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected intrastromal 
corneal foreign body of the left eye status post shell 
fragment wound have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 6009 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2003 
and July 2003 RO letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the RO letters the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The Board also notes that the March 2003 and July 2003 VCAA 
letters implicitly notified the veteran that he should submit 
any pertinent evidence in his possession.  In this regard, he 
was repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

In this case, the RO's decision to deny the claim in August 
1997 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below. 

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the March 2003 and July 
2003 RO letters regarding what information and evidence is 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  The veteran submitted 
new evidence, while his claim was on appeal, indicating he 
understood his rights to produce evidence.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, and VA medical records, including a 
VA examination with opinion.  Since the appellant was 
afforded a VA examination with opinion in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Pursuant to the January 2000 the RO requested private 
medical records from several doctors and records received 
have been made part of the file.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with these issues. 

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected intrastromal corneal 
foreign body of the left eye status post shell fragment wound 
warrants a compensable rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
  
The veteran's service-connected intrastromal corneal foreign 
body of the left eye status post shell fragment wound has 
been rated by the RO under the provisions of Diagnostic Code 
6009.  Under this regulatory provision, when the disability 
is in chronic form, it is to be rated from 10 to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
Minimum rating during active pathology is 10 percent.   

Service medical records revealed that the veteran was exposed 
to combat and received a small perforation in his left eye 
due to shrapnel in February 1968.  The veteran's examination 
prior to discharge in May 1968 revealed that his bilateral 
vision was 20/20 uncorrected.

Post-service treatment records in May 1997 revealed a 
diagnosis of acute loss of vision in the left eye, which 
occurred insidiously.  May 1997 treatment notes from Doctor 
Michael Kaplan, M.D. diagnosed light perception only in the 
left eye.  The record also noted that a metallic fragment was 
lodged in the eye from a shrapnel fragment.  May 1997 
treatment notes from Doctor Brent C. Norman revealed 
complaints of decreased visual acuity in the left eye with 
only ability to count fingers.  A slit lamp examination 
showed that the cornea demonstrated a mid stromal circular 
opacity with central clearing and yellowish discoloration 
just above the visual axis.  The optic nerve veins were 
tortuous with moderate to massive macular edema and scattered 
interretinal hemorrhages in the superior hemispheric retina 
were present.  Dr. Norman diagnosed superior hemiretinal vein 
occlusion and history of previous trauma with intracorneal 
foreign body.  Treatment notes from Doctor May Cole, M.D. 
revealed glaucoma which was more severe in the left eye.       
        
The veteran underwent a VA examination in September 1997 
where the examiner noted that the left eye had a far pinhole 
which showed no improvement.  The examiner found that the 
visual field deficit in the left eye which consists of a 
total inability to perform peripheral visual field testing.  
Slip lamp examination of the left eye revealed a paracentral 
white corneal scar which appeared to be full thickness or 3/4 
depth thickness.  Upon dilated examination the macula 
displayed some mild edema and the blood vessels showed some 
engorgement on the superior arc both nasally and temporally, 
with dot and blot hemorrhages.  The examiner found a branch 
retinal vein occlusion of the left eye, a corneal scar, and a 
history of shrapnel wound to the left eye.  The VA examiner 
opined that it was "highly unlikely that the loss of vision 
could be related to the shrapnel injury in 1968."  The 
examiner continued that the "loss of acuity is most 
certainly a result of the branch retinal vein occusion in the 
left eye."  The examiner also noted that she found no 
evidence of a foreign body upon examination. 

The veteran was examined and given an examination and an 
independent medical opinion by Doctor Henry E. Ullman, M.D. 
in November 2000.  Dr. Ullman reviewed the veteran's previous 
medical records relating to his eyes.  Upon the Slit lamp 
exam of the left cornea Dr. Ullman found a small, whitish, 
foreign body, mid-stromal, approximately 1 mm in diameter at 
11:00 in the left eye.  Upon the Fundus exam Dr. Ullman found 
arteriolar sclerosis.  Dr. Ullman diagnosed advanced 
arteriolar sclerosis of the retinal arteries left eye greater 
than right eye, status post retinal vein occlusion 
bilaterally, glaucomatous optic nerve cupping left eye 
greater than right eye, intrastromal corneal foreign body in 
the left eye secondary to shell fragment, and mild cataracts 
bilaterally.  Dr. Ullman found that "the foreign body in the 
left eye is not the cause or did not result to the veteran's 
decreased vision in this eye."  Dr. Ullman opined that the 
"loss of vision in both eyes is less than likely related to 
any incident in his military service."  

The veteran underwent another examination in July 2003.  The 
examiner found scars in the left cornea and arteriolar 
sclerosis in both eyes secondary to hypertension with no 
evidence of hemolytic anemia.  The examiner found that the 
arteriolar sclerosis was directly related to the veteran's 
hypertension.  The examiner also found that "hemolytic 
anemia was related to his G6PD deficiency which is a 
hereditary condition and it is not at least as likely as not 
the cause or aggravates is arteriolar sclerosis causing his 
visual problem."  
    
During the veteran's several eye examinations there was no 
evidence that the veteran was experiencing pain or any active 
pathology as a result of his shell fragment in his left eye 
or the scars associated with the fragment.  There is no 
evidence that the visual acuity problems that the veteran is 
experiencing are related to the shell fragment.  In fact, all 
three VA examiners (September 1997, November 2000, and July 
2003) found that the veteran's visual acuity was not caused 
by the shrapnel injury to his left eye.  The VA examiners 
reviewed the veteran's previous medical records prior to the 
examination.  The VA examiners found that the veteran's 
visual acuity problems were specifically caused by his 
arteriolar sclerosis or branch retinal vein occusion.  The 
Board stresses that the underlying question of whether or not 
the loss of vision is due to the service-connected eye 
disability is essentially medical in nature, and the Board 
must rely on the opinions of trained medical personnel.  In 
this case, the clear consensus of medical opinion is that the 
loss of vision in the left eye is due to nonservice-connected 
disorders.  Since there is no evidence of visual acuity 
related to the service-connected disability and there is no 
other evidence of active pathology attributable to the 
service-connected disability, a compensable rating is not 
warranted.           
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


